Citation Nr: 0943737	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  93-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for dizziness.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic headaches.  

3.  Entitlement to service connection for Meniere's disease.  

4.  Entitlement to service connection for ear aches.  

REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans, Inc.  

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 24, to July 17, 
1981, a total of 85 days of active service.  

In a May 2007 decision, the Board, among other things, denied 
appeals of claims to reopen service connection for chronic 
headaches and dizziness.  The Board also denied service 
connection for chronic ear aches.  The Veteran appealed those 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to the terms of a joint motion 
submitted by the Secretary of VA and the Veteran, the Court 
vacated the Board's decision and remanded the matter for 
compliance with the terms of the joint motion.  

In addition to the matters concerning headaches, dizziness, 
and ear aches, the parties to the joint motion also found 
that a claim for service connection for Meniere's disease had 
been reasonably raised by the record.  Accordingly, that 
issue is considered before the Board as well.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the joint motion 
for Remand.  The Board understands the joint motion to 
require additional examination of the Veteran, to include 
obtaining an opinion as to whether the claimed disabilities 
are linked to the Veteran's military service, and/or his 
service connected hearing loss and service connected 
tinnitus, as well as to address the Veteran's complaints of 
dizziness, headaches, and ear aches over the years in the 
context of his service connection claims.  

Accordingly, the case is remanded for the following: 

1.  The Veteran should be provided notice 
as required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to reopen his claims of 
service connection for dizziness and 
headaches.  The notice should include 
specific notice of why the claims were 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claims.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any disability 
manifested by headaches, ear aches and 
dizziness, including whether he has 
Meniere's disease.  The claims folders 
should be made available to the examiner 
for review and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should review the record and provide a 
response to the following:  

a.)  Does the Veteran have Meniere's 
disease?  If so, all symptoms 
associated with Meniere's disease 
should be identified and an opinion 
provided as to whether it is at 
least as likely as not that it was 
manifested in or otherwise related 
to service, including the already 
service connected hearing loss and 
tinnitus.   

b.)  Does the Veteran have a current 
disability manifested by ear aches?  
If so, the specific disorder should 
be identified, and, an opinion 
provided as to whether it is at 
least as likely as not it had its 
onset in service, or in the 
alternative, is proximately due to, 
the result of, or permanently 
aggravated by the Veteran's already 
service connected hearing loss and 
tinnitus.  In offering the requested 
opinions, the Veteran's complaints 
of ear aches over the years should 
be acknowledged.  

c.)  Does the Veteran have a current 
disability manifested by headaches?  
If so, the specific disorder should 
be identified, and, an opinion 
provided as to whether it is at 
least as likely as not it had its 
onset in service, or in the 
alternative, is proximately due to, 
the result of, or permanently 
aggravated by the Veteran's already 
service connected hearing loss and 
tinnitus.  In offering the requested 
opinions, the Veteran's complaints 
of headaches over the years should 
be acknowledged.  

d.)  Does the Veteran have a current 
disability manifested by dizziness?  
If so, the specific disorder should 
be identified, and, an opinion 
provided as to whether it is at 
least as likely as not it had its 
onset in service, or in the 
alternative, is proximately due to, 
the result of, or permanently 
aggravated by the Veteran's already 
service connected hearing loss and 
tinnitus.  In offering the requested 
opinions, the Veteran's complaints 
of dizziness over the years should 
be acknowledged.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

A complete rationale should be provided 
for all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to any 
opinion offered, an explanation why that 
is so, should be made.  

3.  After the requested development has 
been completed, the claims should be 
readjudicated, under all pertinent 
theories of entitlement.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


